ORDER
PER CURIAM:
This is an original proceeding wherein appellant seeks to obtain a transcript of his trial for use on an appeal at state expense.
Counsel was heard ex parte and an order to show cause was issued. Upon the return day briefs were filed, counsel appeared and the matter was argued and taken under advisement.
The court now being advised and aware of the provisions of section 95-2428, R.C.M.1947, it is ordered tha;t appellant-defendant be furnished a transcript for appeal purposes at state expense.